Case: 15-41368      Document: 00513598878         Page: 1    Date Filed: 07/19/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-41368
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            July 19, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

ALFREDO TEUTLA-CORDOVOR,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:15-CR-419-1


Before JOLLY, BENAVIDES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Alfredo Teutla-Cordovor appeals the 46-month within-guidelines
sentence imposed after he pleaded guilty to illegal reentry. He asserts that his
sentence is procedurally and substantively unreasonable. Specifically, Teutla-
Cordovor contends that the district court committed procedural error by taking
into account statements in the presentence report (PSR) regarding his prior
involvement with large quantities of cocaine, even though his earlier


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41368     Document: 00513598878     Page: 2   Date Filed: 07/19/2016


                                  No. 15-41368

convictions involved only small amounts of the drug and even though no
evidence of drugs or drug paraphernalia was found at the time of his arrest for
the drug sales. For the same reason, he asserts that the imposed sentence is
substantively unreasonable.        He maintains that the presumption of
reasonableness typically given to a within-guidelines sentence should not
apply because the district court gave significant weight to the improper factor
of the unsubstantiated allegations regarding his involvement in large-scale
drug trafficking.
      After United States v. Booker, 543 U.S. 220 (2005), we review sentences
for reasonableness. Gall v. United States, 552 U.S. 38, 46 (2007). We first
examine whether the district court committed any significant procedural error.
Id. at 51. If the district court’s decision is procedurally sound, this court will
then consider the substantive reasonableness of the sentence under an abuse-
of-discretion standard. Id.; United States v. Mondragon-Santiago, 564 F.3d
357, 360 (5th Cir. 2009).
      Teutla-Cordovor has failed to show that the district court committed a
procedural error by “selecting a sentence based on clearly erroneous facts.”
Gall, 552 U.S. at 51. The information included in the PSR is presumed to be
reliable unless it is refuted by competent rebuttal evidence. United States v.
Gomez-Alvarez, 781 F.3d 787, 796 (5th Cir. 2015). Teutla-Cordovor’s objections
did not constitute such rebuttal evidence. See United States v. Alaniz, 726 F.3d
586, 619 (5th Cir. 2013). Moreover, in imposing the sentence the district court
acknowledged the small quantity of cocaine at issue in Teutla-Cordovor’s prior
offenses and the absence at the time of arrest of evidence indicating a large-
scale drug trafficking endeavor. Additionally, the district court indicated that
it was inclined to impose a sentence at the high end of the Guidelines based on
the severity and recency of Teutla-Cordovor’s drug offenses, regardless of the



                                        2
    Case: 15-41368     Document: 00513598878     Page: 3   Date Filed: 07/19/2016


                                  No. 15-41368

quantity involved, and his rapid return to the United States after his
deportation, but that it would impose a sentence at the bottom of the range
because it was Teutla-Cordovor’s first illegal reentry. Teutla-Cordovor does
not dispute that these are proper factors to consider under 18 U.S.C. § 3553(a).
      As for substantive reasonableness, a within-guidelines sentence is
entitled to a presumption of reasonableness. See United States v. Rashad, 687
F.3d 637, 644 (5th Cir. 2012). Teutla-Cordovor is unable to show that the
district court’s reference to the PSR statements regarding large-scale cocaine
dealing constituted “significant weight” being given to an “improper factor,”
given the district court’s use of proper § 3553(a) factors to explain the decision
to impose a sentence at the bottom of the applicable guidelines range. United
States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009). Consequently, the judgment
of the district court is AFFIRMED.




                                        3